    Case: 2:20-cr-00208-SDM Doc #: 19 Filed: 12/16/20 Page: 1 of 2 PAGEID #: 75




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,

                                                       Case Number: 2:20-cr-208
                                                       Judge Sarah D. Morrison
       v.                                              Magistrate Judge Chelsey M. Vascura

WILLIAM POWELL.



                                            ORDER

       This matter is before the Court for consideration of Defendant’s Motion for

Reconsideration of Detention (ECF No. 110) in which Defendant seeks revocation of the

undersigned’s detention order and release with conditions. In Defendant’s Motion,

notwithstanding his report to Pretrial Services that he was unemployed, Defendant emphasizes his

role as a financial provider for his family and attaches a pay stub dated October 18, 2020, which

reflects that Defendant’s net pay in 2020 was $2,191. The Pretrial Services Report details

Defendant’s criminal history, which reflects numerous failures to appear and new crimes

committed while under supervision. Notwithstanding these failures to appear—all of which

occurred after Defendant had at least five children—Defendant asserts in his Motion that “[i]t is

unlikely that [he] would abandon his wife and children and abscond from pretrial supervision if he

is released on home confinement with electronic GPS monitoring,” (ECF No. 18 at PAGEID #:

36). The undersigned has considered these arguments, as well as the additional arguments and

evidence Defendant attaches to his Motion, and concludes that neither the evidence nor arguments

advanced diminish the factors upon which the undersigned relied to conclude detention is

warranted. Defendant’s Motion is therefore DENIED.
Case: 2:20-cr-00208-SDM Doc #: 19 Filed: 12/16/20 Page: 2 of 2 PAGEID #: 76




  IT IS SO ORDERED.

                                         /s/ Chelsey M. Vascura
                                        CHELSEY M. VASCURA
                                        UNITED STATES MAGISTRATE JUDGE




                                    2
